Title: From James Madison to George Nicholas, 8 April 1788
From: Madison, James
To: Nicholas, George


Dear Sir
Orange 8 April 1788
Your favor of the 5th. instant was duly handed to me last evening. The sentiments contained in it appear to me to be dictated by the most perfect propriety both as they regard the importance of the present moment, and the measures which it renders expedient. As I wish not to decline any co-operation that may tend to save America from Anarchy and disunion, I shall cheerfully execute the task you suggest of urging on Gentlemen in Maryland & South Carolina the mischievous influence here of such examples as N. Hampshire has set. I hope you will not omit the same precaution as to Maryland at least. I know that the opposition there, despairing of success in a direct attack on the Constitution, mean to contend for a postponement of the question. It is extremely probable that the same policy will occur or be suggested to the opposition in S. Carolina. I will write to several Gentlemen in Kentucky also, with a view to counteract efforts which I understand are on foot, for turning their jealousy on the subject of the Mississippi, against the proposed change in the fœderal System. It is obvious to me that the obstacles to a sacrifice of that important object will be increased at the same time that the pretexts for it will be removed, by an establishment of the new Government; and that this event alone can promise in any short time such arrangements with Spain as Kentucky must wish for. No fœderal Government will in my opinion be able very long to procrastinate an effectual assertion of the right agst. the Spaniards. The cheif question with Kentucky ought therefore to be whether the present or the proposed system be most likely to obtain a positive and speedy recognition of it. From the present she cannot possibly have any thing to hope. From neither do I believe she has any thing to fear. You will do well I think to correspond also with Kentucky on this subject. I hope indeed that you have already done so. Your known purpose of becoming a resident must secure you an attention that no other could expect. The necessity or at least the nature of An Address to the people from the friends of the Constitution may perhaps be best judged of, after the views of the adverse party are bro’t forward in the Convention, and the event reduced to certainty. And I should suppose the preparation of it may be brought within the compass of time then attainable.
I think entirely with you on the subject of amendments. The plan of Massts. is unquestionably the Ultimatum of the fœderalists. Conditional amendments or a second general Convention, will be fatal. The delay only of such experiments is too serious to be hazarded. It is a fact, of which you though probably not a great number may be apprized, that the late Convention were in one stage of the business for several days under the strongest apprehensions of an abortive issue to their deliberations. There were moments during this period at which despair seemed with many to predominate. I can ascribe the final success to nothing but the temper with which the Members assembled, and their ignorance of the opinions & confidence in the liberality of their respective constituents. The circumstances under which a second Convention composed even of wiser individuals, would meet, must extinguish every hope of an equal spirit of accomodation; and if it should happen to contain men, who secretly aimed at disunion, (and such I believe would be found from more than one State) the game would be as easy as it would be obvious, to insist on points popular in some parts, but known to be inadmissible in others of the Union. Should it happen otherwise, and another plan be agreed on, it must now be evident from a view of the objections prevailing in the different States among the advocates for amendments, that the opponents in this State who are attached to the Union and sensible of the necessity of a nervous Government for it, would be more dissatisfied with the result of the second than of the first experiment. From the account I have of Mr. Pendleton’s opinions I have no great apprehensions of his falling into the scheme of preliminary alterations. I had some days ago an opportunity of conversing pretty fully with his colleague & particular friend Col: Taylor, and of stating such facts & remarks as appeared to combat that scheme. Should a convenient occasion offer, I may take the liberty of repeating them to the Chancellor. When I write to our friend in Richmond I shall feel no restraint from giving him similar intimations. If report be not more than usually incorrect as to the conduct and language of Col. Mason, he has totally abandoned his moderation on this subject; and is pursuing his object by means which will neither add to the dignity of his character; nor I should hope, to the success of his cause. The manner in which you account for his intemperance is, I fancy, the true one.
Congress had come to no decision when I left N. York, on the proposed separation of Kentucky. Nine States had been but a few days only on the floor, and were then engaged on the subject. I waited as long as I possibly could in hopes of seeing something done, but was not gratified; and I learn by subsequent information that the Representation soon fell to seven States, which had suspended the consideration of the subject. The opposition to the measure had not fully shewn itself when I came away. It will proceed chiefly from a scruple drawn from the peculiar State of our affairs, and from the defect of power under the existing Confederation. There are individuals who will throw obstacles in the way, till Vermont can be let in at the same time. And others, I suspect, who will do the same, with the covert view of irritating Kentucky into an opposition to the new Government. Being aware of the influence which the temper of Kentucky might have on the event in this State, I was anxious that Congress should at once accede to her wishes; without regarding scruples which otherwise could not be denied to have weight. I fear somewhat that Mr. Brown’s anxiety to obtain a favorite point for his district, may expose him to impressions from the difficulties I have hinted, which will not be auspicious to the present conjuncture of things. This however is but conjecture. His judgment I have reason to believe is favorable to the New Government as it relates to the general interest of America; nor do I know that he views it in a different relation to that of Kentucky in particular. I know only that pains were taken with him on his way to Congress, if not also before he set out, to alarm his fears for the Misspi., and prepare him for unfavorable impressions. I will think of the hint you throw out, and will endeavor to give it effect, if I can devise any convenient means of success.
It is not in my power to obey the last of your suggestions. I have made declarations which do not now admit of my being a candidate for the Assembly. If I have not mistaken the law a member of Congs. is ineligible to a seat there; and I do not know that I could resign that Character to any existing authority. But independently of these considerations, I am led to suppose that advocates for the requisite measures for setting the new machine at work may be needed as much in Congress as in this State. I do not understand that any opposition will be made here to Mr. Gordon & Mr. Burnley; both of whom are declared and the former a proved fœderalist. The publication of which you wish a number of copies, is to come out in two parts. The first is probably ready by this time. The other will be delayed a few weeks. I will take measures for obtaining as soon as possible the number you desire. I have just recd. from Mr. Griffin some of the late numbers which are herewith inclosed. With great and sincere esteem I am Dr Sir Your Obedt. servt.
Js. Madison Jr
I find that Rhode Island has submitted the Constitution to the people to be decided by majority of voices immediately given. This mode precludes every result but that of a total adoption or rejection; and as the latter was foreseen, shews a determination there to involve all things in Confusion. The question will be decided precisely by the same majority as have prevailed in every other instance of late; the paper money party being agst. & the other party for the Constitution.
